Citation Nr: 0522571	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-05 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension, 
claimed as a result of exposure to ionizing radiation.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a prostate 
disability, claimed as a result of exposure to ionizing 
radiation.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability, claimed as a result of exposure to ionizing 
radiation.


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Oakland, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal. 

In May 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  A July 2001 RO decision found that no new and material 
evidence had been received to reopen service connection 
claims for hypertension and a prostate disability, and also 
denied service connection for a psychiatric disability, all 
claimed as a result of exposure to ionizing radiation; that 
decision was not appealed.

3.  Evidence received since the July 2001 RO decision, either 
by itself or when considered with previous evidence of 
record, does not raise a reasonable possibility of 
substantiating the service connection claims for 
hypertension, prostate disability and/or a psychiatric 
disability, claimed as a result of exposure to ionizing 
radiation.  


CONCLUSIONS OF LAW

1.  The July 2001 RO decision finding that no new and 
material evidence had been submitted to reopen service 
connection claims for hypertension and a prostate disability, 
and denying service connection for a psychiatric disability, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  

2.  Evidence received since the July 2001 RO decision is not 
new and material and the veteran's claims for such 
disabilities are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
November 2003.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
December 2003 statement of the case (SOC), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the December 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's November 2003 letter contained a request that the 
veteran send evidence to VA in his possession that pertains 
to the claim.  There is no allegation from the veteran that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the veteran 
in November 2003 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and a SOC was provided to the veteran 
in December 2003.  

The veteran's separation examination and DD-214 are 
associated with the claims folder.  Despite attempts to 
locate any remaining service medical and personnel record, 
they have not been located; they are presumed to have been 
lost in the 1973 fire at the National Personnel Records 
Center (NPRC) facility located in St. Louis, Missouri.  

In cases where a veteran's service records are presumed 
destroyed there is a heightened duty to assist the veteran in 
developing the evidence that might support his claim and this 
duty includes the obligation to search for alternate medical 
records.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991)); see 
also Dixon v. Derwinski, 3 Vet. App. 261 (1992) (where denial 
of a veteran's claim rests, in part, on the government's 
inability to produce records that were once in its custody, 
an explanation of the reasonableness of the search conducted 
and why further efforts are not justified is required).  The 
Board finds that additional efforts to obtain additional 
service medical and personnel records would be futile.  

The claims folder also contains private medical evidence, a 
hearing transcript, reports, and internet articles.  The 
veteran was afforded a personal hearing in May 2005.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



New and Material Evidence Claims

In a July 2001 decision, the RO determined that new and 
material evidence had not been submitted sufficient to reopen 
service connection claims for hypertension and a prostate 
disability, and denied service connection for a psychiatric 
disability, on the basis that the claimed disabilities were 
not identified by VA regulation as related to radiation 
exposure in service.  The veteran did not file a timely 
appeal and that decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

Since the July 2001 RO decision is final, the veteran's 
current claims of service connection for hypertension, a 
prostate disability, and a psychiatric disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004); 
see Barnett v. Brown, 8 Vet. App. 1 (1995).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It should be neither 
cumulative nor redundant of evidence previously considered 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2004).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

When the veteran's application to reopen claims of service 
connection for hypertension and a prostate disability, and 
claim of service connection for a psychiatric disability were 
denied in July 2001, the evidence of record consisted of 
private medical evidence, the veteran's contentions, and 
correspondence from the Department of Defense.  Private 
medical evidence showed a rise in the veteran's prostate-
specific antigen (PSA) levels which raised suspicion of 
prostate cancer.  However, there was no confirmed diagnosis 
of prostate cancer, and the evidence failed to show current 
diagnoses of hypertension and/or a psychiatric disability.

As the last final disallowance of the veteran's new and 
material claims was a July 2001 RO decision, the Board must 
now determine whether new and material evidence has been 
received subsequent to the July 2001 decision sufficient to 
reopen the claim.

Evidence received since the July 2001 RO decision consists of 
the veteran's contentions, a report from the National 
Academies, internet articles from the Department of Defense 
and RERF, as well as a hearing transcript of the veteran's 
personal testimony.  A May 2003 report from the National 
Research Council (NRC) of the National Academies indicates 
that reconstructions of veterans' exposures to ionizing 
radiation used for determining VA benefits eligibility had 
been underestimated.  However, the additional evidence does 
not include confirmed diagnoses of the disabilities at issue.  

The RO in its July 2001 rating decision denied the veteran's 
compensation claims because there was no evidence showing 
that the claimed disabilities were present and related to 
service, including any in-service radiation exposure.  
Similarly, the newly submitted evidence fails to show a 
diagnosis of pertinent disability.  The first element that 
must be satisfied in any service connection claim is a 
showing of a current disability.  In the absence of proof of 
a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Since the 
evidence submitted after July 2001 fails to show a current 
diagnosis of hypertension, prostate disability and/or a 
psychiatric disability, there is no reasonable possibility 
that it will substantiate the veteran's claims for such 
disabilities.  See 38 C.F.R. § 3.156 (2004).  Consequently, 
the Board finds that the newly submitted evidence does not 
relate to an unestablished fact necessary to substantiate the 
veteran's service connection claims for hypertension and a 
psychiatric disability.  38 C.F.R. § 3.156 (2004).  It does 
not raise a reasonable possibility of establishing the claims 
and therefore, is not considered material.  Thus, the Board 
concludes that new and material evidence has not been 
submitted and the veteran's claims of service connection for 
hypertension, prostate disability and a psychiatric 
disability are not reopened.


ORDER

New and material evidence not having been received, the 
claims of service connection for hypertension, prostate 
disability and a psychiatric disability, claimed as a result 
of exposure to ionizing radiation, are not reopened.  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


